178 F.2d 664
Charles W. STRONG, trading as Strong Manufacturing Company, Appellant,v.Francis R. SMITH, Collector of Internal Revenue.
No. 9946.
United States Court of Appeals Third Circuit.
Argued October 13, 1949.
Decided January 10, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Filindo B. Masino, Philadelphia, Pa., for appellant.
Frederic G. Rita, Special Assistant to Attorney General, Washington, D. C. (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Robert N. Anderson, Special Assistants to the Attorney General, Gerald A. Gleeson, United States Attorney, Thomas J. Curtin, Assistant United States Attorney, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER, Circuit Judge, and FEE, District Judge.
PER CURIAM.


1
Examination of the briefs and record and consideration of the oral argument in this case convince us that no error was committed by the court below. Accordingly the judgment appealed from will be affirmed.